Citation Nr: 9931105	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-44 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the initial noncompensable rating for the 
service-connected psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO.  

In January 1997, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  The veteran's appeal cannot be decided without a current 
VA examination to evaluate the severity of the service-
connected psychiatric disability.  

2.  The veteran failed to report or submit to VA examinations 
scheduled in conjunction with his appeal without explanation.  



CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected psychiatric disorder must be denied.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the issue on appeal is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


Facts

The service medical records show that the veteran was treated 
for a depressive episode in December 1989.  He received group 
and individual therapy and apparently recovered without any 
residuals.  

VA examinations dated in April 1994 and February 1995 
revealed a diagnosis of major depression, single episode, in 
remission.  

When this matter was previously before the Board in January 
1997, the Board noted that the VA examinations conducted in 
April 1994 and February 1995 were inadequate for the purpose 
of evaluating the severity of the veteran's disability.  The 
case was remanded in order to conduct a VA examination.  

In compliance with the Board's request, the RO scheduled the 
veteran to undergo a VA examination.  The veteran failed to 
report for the scheduled examinations.  




Analysis

As noted hereinabove, this matter was remanded in order to 
schedule a contemporaneous and thorough VA examination.  At 
the time of the remand, the Board concluded that the evidence 
of record was not adequate to evaluate the service-connected 
disability and thus a contemporaneous and thorough 
examination was necessary to adjudicate the claim.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

The Board notes that the April 1994 and February 1995 VA 
examinations were inadequate.  To date, the veteran has 
neither provided a reason for his failure to appear for the 
scheduled examinations nor indicated any willingness to 
report for another examination.  

As noted hereinabove, "[w]hen a claimant fails to appear for 
a scheduled reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) mandates that the 
claim be denied unless the appellant has good cause for his 
failure to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  As no such good cause has been shown, the claim must 
be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appeal for a higher initial rating for the service-
connected psychiatric disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

